Filed 6/29/22 In re Vanessa C. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re VANESSA C. et al., Persons                                    B312468
 Coming Under the Juvenile Court
 Law.                                                                (Los Angeles County
                                                                     Super. Ct. Nos. 21CCJP00714)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JOVANNI F.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Michael D. Abzug, Judge. Reversed in part,
conditionally affirmed in part with directions, and dismissed in
part.
      Jane B. Winer, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane E. Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.
             ____________________________________

                       INTRODUCTION

       Jovanni F., father of four-year-old J.F. and three-year-old
V.F., appeals from the juvenile court’s jurisdiction findings and
disposition orders declaring J.F. and V.F. dependent children of
the court under Welfare and Institutions Code section 300 and
removing them from his care.1 Jovanni challenges the court’s
jurisdiction findings under section 300, subdivisions (a) and
(b)(1), based on his and his girlfriend’s history of domestic
altercations; the court’s jurisdiction findings under section 300,
subdivisions (b)(1), (d), and (j), based on his sexual abuse of his
children’s older sibling; and the disposition orders based on these
findings. He also contends the Los Angeles County Department
of Children and Family Services failed to comply with the inquiry
requirements of the Indian Child Welfare Act (ICWA) (25 U.S.C.
§ 1901 et seq.) and related California law.
       We conclude that the juvenile court erred in sustaining the
petition under section 300, subdivision (a), based on Jovanni and
his girlfriend’s domestic altercations, but that the court did not
err in sustaining the petition on that ground under section 300,
subdivision (b)(1). We also conclude that the juvenile court did

1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                 2
not err in sustaining the petition under section 300,
subdivision (d), based on Jovanni’s sexual abuse, and that
therefore his remaining challenges to the jurisdiction findings
based on sexual abuse are nonjusticiable. And we conclude the
juvenile court did not err in making its disposition orders.
Finally, we agree with Jovanni that neither the juvenile court nor
the Department complied with ICWA’s inquiry requirements.
      Therefore, we reverse the juvenile court’s jurisdiction
finding under section 300, subdivision (a). We conditionally
affirm the jurisdiction finding under section 300,
subdivision (b)(1), based on the parents’ domestic altercations,
the jurisdiction finding under section 300, subdivision (d), and
the court’s disposition orders. We also dismiss Jovanni’s
remaining jurisdiction challenges. We direct the juvenile court to
ensure the Department complies fully with the inquiry and, if
necessary, notice provisions of ICWA and related California law.

      FACTUAL AND PROCEDURAL BACKGROUND

       Jovanni and his girlfriend, Vanessa R., were living with
their children, J.F. and V.F., and Vanessa’s 13-year-old daughter
(by another father), V.C., when in February 2021 the Department
filed a section 300 petition alleging juvenile court jurisdiction
over J.F. and V.F.2 In identical counts pleaded under section 300,
subdivisions (a) and (b)(1), the Department alleged Jovanni and
Vanessa had “a history of engaging in physical and verbal
altercations in the presence of the children.” More specifically,

2     The Department also alleged juvenile court jurisdiction
over V.C., but this appeal does not concern any ruling regarding
her.




                                3
the Department alleged: On one occasion, Vanessa pushed
Jovanni in the presence of V.C.; on another occasion, Vanessa
pulled Jovanni’s beard; on another occasion, Vanessa elbowed
Jovanni in the mouth, bruising his lip; in V.C.’s presence Jovanni
threatened to take the children from Vanessa; on multiple
occasions law enforcement responded to Jovanni and Vanessa’s
home because of altercations; and these physical and verbal
altercations between Jovanni and Vanessa endangered the
children’s physical health and safety, placing them at risk of
serious physical harm.
      In addition, in identical counts pleaded under section 300,
subdivisions (b)(1), (d), and (j), the Department alleged Jovanni
“sexually abused” V.C. More specifically, the Department alleged
that on one occasion Jovanni entered V.C.’s bedroom and rubbed
her inner thigh area above the knee with his hand; while
continuing to rub her thigh, he moved his hand toward her waist;
and he then placed his fingers inside her pants, while she
repeatedly told him to stop. The Department also alleged that on
another occasion Jovanni fondled V.C.’s breasts while she lay in
her bed and that on still another occasion he “demonstrated
putting a condom on a cucumber” for V.C. The Department
alleged Vanessa knew of these instances of sexual abuse, failed to
take action to protect V.C., and allowed Jovanni unlimited access
to V.C. and her siblings. The Department further alleged
Jovanni’s sexual abuse of V.C. and Vanessa’s failure to protect
V.C. endangered V.C.’s physical health and safety and placed her
and her siblings at risk of serious physical harm.




                                4
       At a jurisdiction hearing in April 2021, the juvenile court
sustained all five counts.3 At disposition the court declared J.F.
and V.F. dependent children of the court, removed them from
their father, and released them to Vanessa. The court ordered
Jovanni to participate in counseling programs for domestic
violence, parenting, and sexual abuse and ordered him to have
monitored visits with J.F. and V.F. and no visits with V.C.
(though the court gave the Department “discretion to liberalize”
his visits (actually, lack of visits) with V.C.). Jovanni filed a
timely notice of appeal from the disposition order.
       While this appeal was pending, the juvenile court
terminated its jurisdiction over J.F. and V.F. with a juvenile
custody order awarding sole physical custody of the children to
Vanessa and joint legal custody of the children to Vanessa and
Jovanni. Jovanni filed a separate notice of appeal from the order
terminating jurisdiction.

                         DISCUSSION

      A.     At Least Some of Jovanni’s Challenges to the
             Jurisdiction Findings Are Justiciable
      Observing that Jovanni challenges only those jurisdiction
findings relating to his conduct (and not those relating to
Vanessa), the Department argues Jovanni’s challenges are
nonjusticiable because the juvenile court also assumed
jurisdiction over J.F. and V.F. based on true findings relating to
Vanessa’s conduct. Jovanni concedes that “jurisdiction lies [here]

3     The court dismissed a number of other counts that are not
relevant to this appeal.




                                5
based on findings concerning each parent,” but argues that we
should exercise our discretion to reach the merits of his appeal
from the jurisdiction findings because the challenged findings
were the bases for the juvenile court’s disposition orders, could
adversely affect him in further dependency proceedings, and
might have additional negative consequences for him, such as
putting him at risk of inclusion on the Child Abuse Central
Index. We agree with Jovanni in part.
      A child is a dependent child of the juvenile court “‘if the
actions of either parent bring [the child] within one of the
statutory definitions of a dependent,’” and “‘[f]or this reason, an
appellate court may decline to address the evidentiary support
for any remaining jurisdictional findings.’” (In re Briana V.
(2015) 236 Cal.App.4th 297, 308.) “However, an appellate court
may address the merits of the jurisdictional findings against one
parent where ‘the finding (1) serves as the basis for dispositional
orders that are also challenged on appeal [citation]; (2) could be
prejudicial to the appellant or could potentially impact the
current or future dependency proceedings [citations]; or (3) “could
have other consequences for [the appellant], beyond
jurisdiction.”’” (Id. at p. 309.)
      Jovanni challenges the juvenile court’s jurisdiction findings
based on his engaging in domestic violence and his sexual abuse
of V.C., as well as the disposition orders requiring him to
participate in counseling programs addressing those behaviors.
This is sufficient reason for us to consider whether substantial
evidence supported jurisdiction findings based on Jovanni’s
engaging in domestic violence and sexual abuse. (See In re L.O.
(2021) 67 Cal.App.5th 227, 238 [exercising discretion to review
jurisdiction findings that were the basis for a disposition order].)




                                 6
As we will explain, however, we need not, and do not, reach the
merits of Jovanni’s challenges to all the jurisdiction findings
based on his engaging in sexual abuse.

      B.    The Juvenile Court Did Not Err in Sustaining the
            Petition Based on Jovanni and Vanessa’s History of
            Domestic Altercations and Jovanni’s Sexual Abuse

              1.    Applicable Law and Standard of Review
       “The purpose of section 300 ‘is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.’”
(In re Cole L. (2021) 70 Cal.App.5th 591, 601; see § 300.2.)
“Although section 300 requires proof the child is subject to the
defined risk of harm at the time of the jurisdiction hearing
[citations], the court need not wait until a child is seriously
abused or injured to assume jurisdiction and take steps necessary
to protect the child. [Citations.] The court may consider past
events in deciding whether a child presently needs the court’s
protection.” (In re Cole L., at pp. 601-602.)
       Section 300, subdivision (a), “provides for jurisdiction when
‘[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm inflicted nonaccidentally
upon the child by the child’s parent or guardian . . . .’” (In re
Jonathan B. (2015) 235 Cal.App.4th 115, 118; see § 300,
subd. (a).) “‘Nonaccidental’ generally means a parent or guardian
‘acted intentionally or willfully.’” (In re Cole L., supra,
70 Cal.App.5th at p. 601.)




                                 7
       Section 300, subdivision (b)(1), “allows a child to be
adjudged a dependent of the juvenile court when ‘[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child from the conduct of a custodian with whom the child has
been left.’ A jurisdiction finding under section 300, subdivision
(b)(1), requires the Department to prove three elements: (1) the
parent’s or guardian’s neglectful conduct or failure or inability to
protect the child; (2) causation; and (3) serious physical harm or
illness or a substantial risk of serious physical harm or illness.”
(In re Cole L., supra, 70 Cal.App.5th at p. 601.)
       Section 300, subdivision (d), provides for jurisdiction when
the “child has been sexually abused, or there is a substantial risk
that the child will be sexually abused, as defined in Section
11165.1 of the Penal Code, by . . . a member of the child’s
household, or the parent or guardian has failed to adequately
protect the child from sexual abuse when the parent or guardian
knew or reasonably should have known that the child was in
danger of sexual abuse.” “Penal Code section 11165.1,
subdivision (a), provides that ‘“sexual abuse” means sexual
assault or exploitation’ and lists a number of offenses that qualify
as ‘sexual assault or exploitation.’ Most of the offenses listed
involve physical touching, child trafficking/prostitution, or
pornography. Penal Code section 11165.1, subdivision (b)(4),
describes ‘intentional touching’ as ‘[t]he intentional touching of
the genitals or intimate parts . . . of a child, . . . for purposes of




                                  8
sexual arousal or gratification . . . .’” (In re L.O., supra,
67 Cal.App.5th at p. 241.)
       Section 300, subdivision (j), “provides that any child may
come within the jurisdiction of the juvenile court if ‘[t]he child’s
sibling has been abused or neglected, as defined in subdivision
(a), (b), (d), (e), or (i), and there is a substantial risk that the child
will be abused or neglected, as defined in those subdivisions. The
court shall consider the circumstances surrounding the abuse or
neglect of the sibling, the age and gender of each child, the nature
of the abuse or neglect of the sibling, the mental condition of the
parent or guardian, and any other factors the court considers
probative in determining whether there is a substantial risk to
the child.’ . . . ‘Because the assessment of risk to a sibling
depends in part on the circumstances of an abused or neglected
child, “subdivision (j) implies that the more egregious the abuse,
the more appropriate for the juvenile court to assume jurisdiction
over the siblings.”’” (In re D.B. (2018) 26 Cal.App.5th 320, 327-
328.)
       “‘“In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. ‘In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.’ [Citation.] ‘We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.’”’
[Citations.] However, ‘[s]ubstantial evidence is not synonymous




                                    9
with any evidence. [Citation.] To be substantial, the evidence
must be of ponderable legal significance and must be reasonable
in nature, credible, and of solid value.’” (In re Cole L., supra,
70 Cal.App.5th at p. 602.)

            2.      Substantial Evidence Supported the
                    Jurisdiction Finding Under Section 300,
                    Subdivision (b)(1), Based on Jovanni and
                    Vanessa’s Domestic Violence, but Not Under
                    Section 300, Subdivision (a)
       Jovanni contends the evidence regarding his and Vanessa’s
domestic altercations did not support juvenile court jurisdiction
under section 300—whether under subdivision (a) or subdivision
(b)(1). He concedes he and Vanessa had a history of altercations,
but argues these were primarily verbal, did not involve
intentional acts toward any of the children, and took place while
the children were in another room. Although we agree with
Jovanni substantial evidence did not support the jurisdiction
finding under section 300, subdivision (a), we conclude
substantial evidence did support the finding the couple’s history
of domestic altercations brought the children within the
jurisdiction of the juvenile court under section 300,
subdivision (b)(1).
       “Under certain circumstances incidents of domestic violence
between a child’s parents, if they occur in the child’s immediate
presence, may support a jurisdiction finding under section 300,
subdivision (a). [Citation.] For example, if a father strikes an
infant’s mother while she is holding the child or an older child
intervenes during a fight to protect her mother from her father’s




                                10
abuse, the risk of harm to the child may be properly viewed as
nonaccidental.” (In re Cole L., supra, 70 Cal.App.5th at p. 603.)
      “The somewhat more common potential for accidental
injury during parents’ physically violent fights in the presence of
bystander children, however, constitutes a failure or inability to
protect the child, creating the potential for dependency
jurisdiction under section 300, subdivision (b)(1) (and possibly
section 300, subdivision (c)), but not subdivision (a). [Citations.]
Acts of domestic violence themselves, of course, are intentional.
But a finding under section 300, subdivision (a), requires
evidence of a risk of physical injury ‘inflicted nonaccidentally
upon the child.’ An unintended injury to a bystander child that
results from an intentional act directed at another—for example,
due to an object thrown by one parent at another during an
argument—does not satisfy that statutory requirement.” (In re
Cole L., supra, 70 Cal.App.5th at p. 603.)
      There was no evidence here to support a jurisdiction
finding under section 300, subdivision (a), based on incidents of
domestic violence. There was no evidence that Jovanni or
Vanessa ever inflicted nonaccidental injury on any of the children
during their altercations or that a child was ever in the
immediate physical presence of an altercation. In fact, the
Department does not try to cite any such evidence, suggesting
instead that “this Court need not separately consider whether
jurisdiction was proper under subdivision (a).” We have,
however, and it was not.
      But substantial evidence did support the jurisdiction
finding based on the couple’s domestic altercations under section
300, subdivision (b)(1). “‘“[D]omestic violence in the same
household where children are living . . . is a failure to protect [the




                                 11
children] from the substantial risk of encountering the violence
and suffering serious physical harm . . . from it,”’” as
contemplated by section 300, subdivision (b)(1). (In re R.C. (2012)
210 Cal.App.4th 930, 941-942; see In re S. O. (2002)
103 Cal.App.4th 453, 460-461 [“‘domestic violence in the same
household where children are living is neglect; it is a failure to
protect [them] from the substantial risk of encountering the
violence and suffering serious physical harm or illness from it’”].)
“Jurisdiction is appropriate since a minor can be ‘put in a position
of physical danger from this violence, since, for example, they
could wander into the room where it was occurring and be
accidentally hit by a thrown object, by a fist, arm, foot or
leg . . . .’” (In re L.O., supra, 67 Cal.App.5th at p. 238; see In re
R.C., at pp. 941-942.)
        The evidence showed that, between January 2019 and
January 2021, police officers responded five times to reports of
domestic violence between Jovanni and Vanessa.4 Although
many of these conflicts appear to have been verbal, there was
substantial evidence the arguments became physically violent.
For example, Jovanni told the Department that Vanessa “pushes
and shoves him in anger when he wants to leave the house”; that
Vanessa “purposely elbowed him in the face during an
argument,” causing his lip to swell; and that during another


4        The couple’s well-documented history of domestic violence
distinguishes this case from In re Cole L., supra, 70 Cal.App.5th
591, on which Jovanni primarily relies. (See id. at pp. 604-605
[juvenile court erred in assuming jurisdiction under section 300,
subdivision (b)(1), based on the parents’ supposed “‘long history
of . . . domestic violence issues,’” where there was no evidence in
the record of such a history].)




                                 12
argument Vanessa “pull[ed] his beard in anger,” leaving a red
scratch mark. V.C. reported that Jovanni and Vanessa “fight like
cats and dogs” and that Vanessa “pushes [Jovanni] at times as he
gets close to her face.” In addition, Vanessa reported that
Jovanni “gestures to hit her” and that, though he has not hit her,
she “feels that [he] wants to,” “thinks he will,” and “is fearful.”
       True, there was little evidence the children were ever in the
same room with Jovanni and Vanessa during these altercations.
But as Jovanni concedes, and the record shows, the children were
in the home when the altercations occurred, and V.C., at least,
witnessed some of the altercations firsthand. Given that these
altercations were regular occurrences, substantial evidence
supported the juvenile court’s finding they put the children at
substantial risk of physical harm. (See In re T.V. (2013) 217
Cal.App.4th 126, 134 [though not present during an incident of
domestic violence between her parents, the child was at
substantial risk of physical harm because the domestic violence
was ongoing and likely to continue].) As one court has stated in a
related context: “The court need not wait for disaster to strike
before asserting jurisdiction. [Citation.] This is why the statute
uses the word ‘risk.’” (In re K.B. (2021) 59 Cal.App.5th 593, 603.)

            3.     Substantial Evidence Supported the
                   Jurisdiction Finding Under Section 300,
                   Subdivision (d)
      Jovanni contends the juvenile court also erred in sustaining
the allegations of sexual abuse under section 300, subdivision (d),
because V.C.—the initial source of the allegations—subsequently
recanted all but the allegation concerning the condom-on-a-
cucumber demonstration, which Jovanni maintains was




                                13
insufficient to support jurisdiction. Substantial evidence,
however, supported the juvenile court’s finding.
       In January 2021 police officers responded to a call of a
domestic disturbance between Jovanni and Vanessa. V.C., who
was 13 years old at the time, asked the officers if she could speak
with them privately. Alone with the officers, V.C. reported that
in December 2020 Jovanni entered her room while she was lying
on her bed and, over her pants, began “rubbing [her] inner thigh
area just above her knees with his hands.” According to V.C.,
Jovanni said, “This is how boys are going to touch you,” and told
her to tell him when to stop. She felt uncomfortable and
immediately told him to stop, but he continued to rub his hands
on her thighs until he reached her waistline, where he began to
place his fingers insider her pants. Again she told him to stop,
and this time he removed his hands from her and left the room.
V.C. also said Jovanni later told her he once entered her room
while she was sleeping and, attempting to wake her, “grabbed
her breasts with his hands.” V.C. told the officers Jovanni did
not give any further details about what happened on that
occasion or indicate “whether his actions were intentional.”
When the officers informed Vanessa of V.C.’s disclosures,
Vanessa “admitted having some suspicion.”
       On February 5, 2021, when interviewed by a Department
social worker, V.C. repeated the same assertions concerning the
two incidents of sexual touching by Jovanni that she had
reported to the investigating police officers, adding the detail
that, during the incident where Jovanni rubbed his hands over
her legs, he “was high on marijuana.” She also told the social
worker that on another occasion Jovanni “brought a condom out
and showed [her] how to put it on a cucumber.” V.C. said that




                                14
this happened only once and that she did not tell Vanessa about
it right away because Vanessa seemed happy with Jovanni and
V.C. “didn’t want to ruin it.” V.C. said that, when she eventually
told Vanessa about the cucumber demonstration, Vanessa was
angry V.C. had not told her sooner. According to V.C., Vanessa
confronted Jovanni about the incident, and he denied it.
       But then on February 11, 2021 V.C. met with a nurse
examiner for a forensic interview and, prompted by the nurse to
discuss things she had reported to the Department about
Jovanni, V.C. said, “Mm. Well, I said a lie. A really big one.”
The nurse answered, “You told a lie?” V.C. said, “Yes. ’Cause I
never wanted him to be with my mom, okay, ’cause I wanted her
all for myself, and I got really jealous, and I said a lie, a big one
to her, and I didn’t want to.” V.C. said that she lied about
Jovanni “touching her,” that he never rubbed her thighs or
touched her breasts as she previously reported, and that “he
didn’t do none of that.” Asked what she thought would happen as
a result of her lying, V.C. said, “I don’t know, but I didn’t mean
for all this to happen. I just don’t like him at all. Well, not right
now.”
       At the jurisdiction hearing, before sustaining the petition
based on the allegations of sexual abuse, the juvenile court
stated: “[S]ex abuse allegations are generally challenging
because, unless there’s forensic evidence that it occurred, it
typically occurs without any witnesses. That is, the only
percipient witnesses, if it occurred at all, are the alleged
perpetrator and the victim. So the trier of fact, which in this case
is me, is left to try to piece together what I can, based on a
variety of, frankly, uncertain factors, which is trying to ascertain
human motivation, the consistency or lack of consistency of




                                 15
statements, when the accusations were made, the detail of the
accusations, circumstances of the recantation, and so forth.
Domestic violence and allegations of sexual abuse recantations
are the rule and not the exception. It doesn’t happen in every
case, but very, very common.”
       After the juvenile court sustained the petition and
proceeded to disposition, counsel for Jovanni questioned the
court’s finding regarding the allegations of sexual abuse. The
court responded: “As I said at the beginning, this is not—
measure in credibility is not subject to scientific analysis, and
you’re right, you have to examine motivations and the
circumstances, which is what I said at the beginning. And I’ve
done that to the best of my modest abilities.” The court also
stated: “She [V.C.] made the allegations, she recanted. I found
that her allegations are credible . . . .”
       Issues of fact and credibility, of course, are “‘“the province
of the trial court.”’” (In re I.J. (2013) 56 Cal.4th 766, 773.) In
reviewing factual determinations for substantial evidence, we
cannot “‘reweigh the evidence, evaluate the credibility of
witnesses, or resolve evidentiary conflicts.’” (In re Caden C.
(2021) 11 Cal.5th 614, 640.) Here, the juvenile court considered a
variety of factors and found V.C.’s report of sexual abuse by
Jovanni more credible than her recantation of that report. We
are not free to substitute our view of the evidence. (See In re
Ana C. (2012) 204 Cal.App.4th 1317, 1329 [“[w]e may not
substitute our assessment of the credibility of a witness in place
of the credibility assessment of the trial court”].) And taking the
facts in V.C.’s report as true, they unquestionably constituted
substantial evidence supporting the juvenile court’s jurisdiction




                                 16
finding under section 300, subdivision (d). Jovanni does not
suggest otherwise.
       Jovanni does argue that, in sustaining the allegations of
sexual abuse, the juvenile court “improperly considered its
personal opinion that, in almost every case, victims of sexual
abuse recant their allegations,” as reflected in the court’s
statement that “allegations of sexual abuse recantations are the
rule and not the exception.” A reasonable, contextualized reading
of the court’s comment about recantations, however, suggests the
court’s statement was essentially a parenthetical observation.
The surrounding comments make clear the court understood it
was required to make, and did make, a factual determination
based on examining, among other things, the “motivations” and
“circumstances” in this particular case.

            4.     Jovanni’s Remaining Challenges to the
                   Jurisdiction Findings Based on Sexual Abuse
                   Are Nonjusticiable
       Jovanni also challenges the jurisdiction findings based on
sexual abuse under section 300, subdivisions (b)(1) and (j), and in
the case of the latter adds some arguments to those raised in
challenging the finding under section 300, subdivision (d). But
because substantial evidence supported the juvenile court’s
jurisdiction finding under section 300, subdivision (d), based on
the identical allegations of sexual abuse pleaded under section
300, subdivisions (b)(1) and (j), Jovanni’s challenges to the sexual
abuse counts sustained under subdivisions (b)(1) and (j) raise
only “‘“abstract or academic questions of law.”’” (In re I.A. (2011)
201 Cal.App.4th 1484, 1492.) Jovanni does not identify any relief
we could provide that “would have a practical, tangible impact on




                                17
his position in the dependency proceeding” (ibid.), or elsewhere,
were we to reverse the jurisdiction findings based on sexual
abuse under section 300, subdivisions (b)(1) and (j), while
affirming the finding under section 300, subdivision (d).
Therefore, we dismiss Jovanni’s appeal from the juvenile court’s
jurisdiction findings based on sexual abuse under section 300,
subdivisions (b)(1) and (j), as nonjusticiable. (See In re L.O.,
supra, 67 Cal.App.5th at p. 237 [“‘An important requirement for
justiciability is the availability of “effective” relief—that is, the
prospect of a remedy that can have a practical, tangible impact
on the parties’ conduct or legal status.’”]; In re I.A., at pp. 1490-
1491, 1495 [same].)

      C.     The Juvenile Court Did Not Err in Making Its
             Disposition Orders
      Jovanni contends that, “[i]f the jurisdictional findings as to
[him] are reversed, then his disposition orders should be
reversed, including the removal order, the counseling or
rehabilitation program orders that correspond to the erroneous
jurisdictional findings, and the order requiring that visitation be
monitored.” The only jurisdiction finding we are reversing,
however, is the one under section 300, subdivision (a), and we are
affirming the finding under section 300, subdivision (b)(1), based
on identical allegations. Given this outcome of Jovanni’s
jurisdiction challenges, there is no basis for disturbing the
juvenile court’s disposition orders.




                                  18
      D.    The Juvenile Court and the Department Failed To
            Comply with ICWA’s Inquiry Requirements

              1.    Applicable Law
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’”
(In re Isaiah W. (2016) 1 Cal.5th 1, 8; see In re J.C. (2022)
77 Cal.App.5th 70, 76; In re T.G. (2020) 58 Cal.App.5th 275, 287.)
ICWA provides: “‘In any involuntary proceeding in a State court,
where the court knows or has reason to know that an Indian
child is involved, the party seeking the foster care placement of,
or termination of parental rights to, an Indian child shall notify
the parent or Indian custodian and the Indian child’s tribe, by
registered mail with return receipt requested, of the pending
proceedings and of their right of intervention.’ [Citation.] This
notice requirement, which is also codified in California law
[citation], enables a tribe to determine whether the child is an
Indian child and, if so, whether to intervene in or exercise
jurisdiction over the proceeding.” (In re Isaiah W., at p. 5; see
25 U.S.C. § 1912(a); § 224.3, subd. (a); In re J.C., at p. 76; In re
H.V. (2022) 75 Cal.App.5th 433, 437.)5


5      “‘Indian child’ means any unmarried person who is under
age eighteen and is either (a) a member of an Indian tribe or (b)
is eligible for membership in an Indian tribe and is the biological
child of a member of an Indian tribe.” (25 U.S.C. § 1903(4); see
§ 224.1, subds. (a), (b).)




                                19
       “‘“‘Federal regulations implementing ICWA . . . require that
state courts “ask each participant in an emergency or voluntary
or involuntary child-custody proceeding whether the participant
knows or has reason to know that the child is an Indian child.”
[Citation.] The court must also “instruct the parties to inform the
court if they subsequently receive information that provides
reason to know the child is an Indian child.”’”’” (In re J.C., supra,
77 Cal.App.5th at p. 77; see 25 C.F.R. § 23.107(a).) California law
“‘more broadly imposes on social services agencies and juvenile
courts (but not parents) an “affirmative and continuing duty to
inquire” whether a child in the dependency proceeding “is or may
be an Indian child.”’” (In re J.C., at p. 77; see § 224.2, subd. (a);
In re Benjamin M. (2021) 70 Cal.App.5th 735, 741-742.)
       “Section 224.2 ‘“‘creates three distinct duties regarding
ICWA in dependency proceedings.’”’” (In re J.C., supra,
77 Cal.App.5th at p. 77; see In re H.V., supra, 75 Cal.App.5th at
p. 437; In re Charles W. (2021) 66 Cal.App.5th 483, 489.) “First,
section 224.2, subdivision (b), requires the child protective agency
to ask ‘the child, parents, legal guardian, Indian custodian,
extended family members, others who have an interest in the
child, and the party reporting child abuse or neglect, whether the
child is, or may be, an Indian child and where the child, the
parents, or Indian custodian is domiciled.’” (In re J.C., at p. 77;
see In re H.V., at p. 437; Cal. Rules of Court, rule 5.481(a)(1).)
Although this duty is “commonly referred to as the ‘initial duty of
inquiry,’ it ‘begins with the initial contact’ (§ 224.2, subd. (a)) and
continues throughout the dependency proceedings.” (In re J.C.,
at p. 77.)
       “Second, if the court or child protective agency ‘has reason
to believe that an Indian child is involved in a proceeding, but




                                  20
does not have sufficient information to determine that there is
reason to know that the child is an Indian child,’ the court and
the Department ‘shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as
soon as practicable.’” (In re J.C., supra, 77 Cal.App.5th at p. 78;
see § 224.2, subd. (e); In re H.V., supra, 75 Cal.App.5th at p. 437;
Cal. Rules of Court, rule 5.481(a)(4).) “Third, if the further
inquiry ‘“‘results in a reason to know the child is an Indian child,
then the formal notice requirements of section 224.3 apply.’”’”
(In re J.C., at p. 78; see 25 U.S.C. § 1912(a); § 224.3, subd. (a); In
re H.V., at p. 437.)
       “‘“‘The juvenile court must determine whether . . . ICWA
applies to the proceedings.’” [Citation.] “If the court makes a
finding that proper and adequate further inquiry and due
diligence as required in [section 224.2] have been conducted and
there is no reason to know whether the child is an Indian child,
the court may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.”’” (In re J.C., supra, 77 Cal.App.5th at p. 78; see
§ 224.2, subd. (i)(2); In re D.S. (2020) 46 Cal.App.5th 1041, 1050;
Cal. Rules of Court, rule 5.481(b)(3).) The court, however, may
not “find that ICWA does not apply when the absence of evidence
that a child is an Indian child results from a [child protective
agency] inquiry that is not proper, adequate, or demonstrative of
due diligence . . . .” (In re Josiah T. (2021) 71 Cal.App.5th 388,
408; see In re L.S. (2014) 230 Cal.App.4th 1183, 1198.)

           2.    Analysis
     For the detention hearing, the Department reported
Vanessa “denied any Native American ancestry,” and the




                                 21
Department filed a completed Judicial Council form ICWA-
010(A), Indian Child Inquiry Attachment, for both J.F and V.F.,
indicating that an “Indian child inquiry” was “made” and that
“[t]he child has no known Indian ancestry.” Vanessa and Jovanni
also each filed a completed Judicial Council form ICWA-020,
Parental Notification of Indian Status. Vanessa’s indicated she
had “no Indian ancestry as far as I know,” and Jovanni’s
indicated no statement on the form suggesting a child might be
an Indian child applied to J.F. or V.F.6 At the detention hearing,
which Vanessa and Jovanni attended via videoconference, the
juvenile court found that, based on its review of the “ICWA . . .
filings by” Vanessa and Jovanni, the court had no reason to know
J.F. or V.F. were Indian children. The court made no subsequent
inquiry or findings relating to ICWA.
       Jovanni contends that these proceedings failed to comply
with the juvenile court’s and the Department’s duties of inquiry
under ICWA and related California law and that therefore
substantial evidence did not support the court’s finding it had no
reason to know J.F. or V.F. were Indian children. Specifically, he
argues the court failed to comply with its duty because it did not
(1) ask Vanessa and Jovanni at their first appearance (i.e., the
detention hearing) or at any later hearing about their possible
Indian ancestry or (2) instruct them to inform the court if they
subsequently received information providing reason to know J.F.
and V.F. were Indian children. Jovanni argues the Department
failed to comply with its duty of inquiry because it did not ask
Jovanni about his possible Indian ancestry or ask the children’s

6     The difference in their answers is presumably attributable
to their using different versions of this form, with Jovanni using
the more recently revised (on March 25, 2020) form.




                                22
extended family members or others having an interest in the
children, including a paternal aunt with whom the Department
had contact, whether J.F. and V.F. were or may be Indian
children.
       The Department does not dispute it and the juvenile court
failed to comply with their duties of inquiry under ICWA and
California law in the ways identified by Jovanni. Instead, the
Department argues in its respondent’s brief that Jovanni’s
contentions regarding ICWA violations should be dismissed as
moot—as should Jovanni’s entire appeal—because the juvenile
court terminated its jurisdiction over the children and Jovanni
did not appeal from that ruling. In a supplemental letter brief,
however, the Department has acknowledged it was mistaken in
asserting Jovanni did not appeal from the order terminating
jurisdiction. Thus, the Department concedes that this appeal—
including, presumably, the portion asserting ICWA violations—
“is not moot on that basis.”
       Which leaves Jovanni’s ICWA contentions uncontested by
the Department. We agree with Jovanni that the juvenile court
and the Department did not comply with ICWA’s inquiry
requirements and that the juvenile court erred in finding it had
no reason to know J.F. and V.F. were Indian children.

                         DISPOSITION

      The juvenile court’s jurisdiction finding under section 300,
subdivision (a), is reversed. The court’s jurisdiction finding under
section 300, subdivision (b)(1), based on Jovanni and Vanessa’s
history of domestic violence, its jurisdiction finding under section
300, subdivision (d), and its disposition orders are conditionally




                                23
affirmed. Jovanni’s appeal from the jurisdiction findings under
section 300, subdivisions (b)(1) and (j), based on his sexual abuse,
is dismissed as nonjusticiable. The juvenile court is directed to
ensure the Department complies fully with the inquiry and, if
necessary, notice provisions of ICWA and related California law.




                                      SEGAL, J.



We concur:




             PERLUSS, P. J.




             FEUER, J




                                 24